BLATOHFORD, District Judge.
This Is a libel filed by the owner of the steamboat Thomas Kiley, against the schooner Arlington, claiming $1,000 for salvage, by reason of services rendered to the schooner, by the steamboat, on the 20th of August, 1866, in towing her from a slip in Jersey City, New Jersey, into the Hudson river, during a fire which was burning on shore. The libellant was not on board of the steamboat at the time, and did not personally render any of the services. The case, therefore, is not one of salvage. The Charlotte, 3 W. Rob. Adm. 68, 72; The Jack Jewett, [Case No. 7,6-122.] But the libellant is entitled to an equitable compensation for the use of his steamboat in towing the schooner. On the evidence, the libel grossly exaggerates the danger both to the schooner and to the steamboat at the time the service was performed. It avers that the master and owner of the schooner refused to pay more than the sum of $50 for the service, and that that sum is too trifling. I think it is sufficient. The service did not occupy more than from two to three hours, another vessel was towed out by the steamboat at the same time, and the steamboat was not diverted from any other occupation to render the service, as she voluntarily went to the spot to render such service as she could, and was engaged by the other vessel, before referred to, prior to the time when the schooner applied to her. The evidence is that the steamboat usually received from ten to fifteen dollars an hour for towing. A decree will be entered for $50, but without costs to the libel-lants. If the claimants had shown a tender of the $50, or had brought that amount into court, I should have awarded costs to them.